Citation Nr: 0941672	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  06-35 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for residual, cold 
injury, left lower extremity.

2.  Entitlement to service connection for residual, cold 
injury, right lower extremity.

3.  Entitlement to service connection for residual, cold 
injury, left upper extremity.

4.  Entitlement to service connection for residual, cold 
injury, right upper extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to 
October 1963. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2005 rating 
decision issued by the RO.  Following the Veteran's testimony 
before the undersigned Veterans Law Judge (VLJ) in a hearing 
at the RO in March 2008, the Board remanded the issues on 
appeal for further development of the record in May 2008.


FINDINGS OF FACT

1.  The VA has fully informed the Veteran of the evidence 
necessary to substantiate his claims and the VA has made 
reasonable efforts to develop such evidence.

2.  The Veteran did not manifest findings referable to any 
residuals of cold injuries to the upper and/or lower 
extremities while on active duty.  

3. Residuals of cold injuries to the left and right lower 
extremities did not have their onset in service and are not 
otherwise shown to be due to an event or incident of the 
Veteran's period of active service. 

4.  Residuals of cold injuries to the left and right upper 
extremities did not have their onset in service and are not 
otherwise shown to be due to an event or incident of the 
Veteran's period of active service. 




CONCLUSIONS OF LAW

1.  Residuals of cold injuries to the left and right lower 
extremities are not due to disease or injury that was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

2.  Residuals of cold injuries to the left and right upper 
extremities are not due to disease or injury that was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in March 2005 and May 2008.  Those letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claims 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the May 2008 letter.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  In this regard, the Board acknowledges that the 
record indicates that the Veteran was in receipt of 
disability benefits from the Social Security Administration 
(SSA).  Request to SSA for such records was made, and a 
response from SSA dated May 2008 reported that the medical 
records had been destroyed.  No further efforts to obtain 
such records are therefore necessary.  See Porter v. Brown, 5 
Vet. App. 233, 237 (1993) (VA has no duty to seek to obtain 
that which does not exist).  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with the claim would 
not cause any prejudice to the appellant.

Laws and Regulations

The law provides that service connection may be granted to a 
veteran for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).    

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).

Factual Background and Analysis

The Veteran asserts that he has current residual disability 
of the upper and lower extremity due to cold injury sustained 
during his service in Korea in 1962.  

The Veteran's service treatment records contain no complaints 
of, treatment for or findings referable to residuals of cold 
injuries to the upper and/or lower extremities.  In October 
1962, while stationed overseas, the Veteran was treated for 
about three weeks for an open blister on the bottom of the 
left foot.  The August 1963 separation physical examination 
report noted normal findings of the upper and lower 
extremities, and the in the associated report of medical 
history, the Veteran reported no problems with either the 
upper or lower extremities.  

Beginning in July 1986, VA treatment records document the 
Veteran's complaints of foot pain.  He was diagnosed with 
unexplainable pain, possibly factitious, possibly 
psychogenic.  He was prescribed Sulindac for relief.  In an 
April 2003 VA treatment record, the Veteran was seen for 
painful left great toe.  The toenail was growing back into 
the skin.  The lower left great toe was swollen and tender 
with some blueish -pink discoloration.  The Veteran reported 
that "Dr. [C] said I had circulation to my feet.  I used 3 
blankets on my feet for 6 days-cold feet- he said nerve 
damage, cold weather caused neuropathy."  A November 2003 VA 
treatment record reported neuropathy was associated with the 
sciatic pain from the back.  

In an August 2004 VA treatment record he complained that his 
feet were "cold as ice" and he could hardly walk.  
Objectively his skin was warm and dry and the color was 
within normal limits.  He was ambulatory without difficulty.  
In a September 2004 VA treatment record, the Veteran, in 
pertinent part, complained that his feet get cold.  
Objectively, the examiner found no edema in either lower leg.  
Dorsalis pedis pulses were 2+ bilaterally, and posterior 
tibial pulses were 1+ bilaterally.  Skin examination was 
normal as was the neurological evaluation.  In a subsequent 
September 2004 VA treatment record, the Veteran complained 
that he could not sleep at night because his feet felt very 
cold and they hurt because of the cold.  He also complained 
of "frostbite" of his feet on active duty.  Objectively, 
the feet were warm to touch with capillary refill less than 2 
seconds.  His pulse was weak but palpable and there was no 
edema.  He was diagnosed with neuropathy of the feet.

In an October 2004 VA treatment record, the Veteran, in 
pertinent part, complained of chronic cold feet that seemed 
to be getting colder.  Objectively his feet were mild to cool 
to touch but had good capillary refill and viability of skin.  
The examiner's assessment, in pertinent part, was cold feet 
and the Veteran was instructed to keep his feet covered.  

In a February 2005 VA treatment record, he complained of cold 
feet ongoing for many years.  He reportedly experienced 
numbness and pain which hampered his night time sleep.  He 
complained that he was unable to warm his feet, even with 
wrapping them in 2-3 layers.  He reported that he suffered 
frostbite to the feet while exposed to extreme temperatures 
during his service in Korea.  The examiner indicated that 
recent vascular examination showed his symptoms were not of 
vascular origin.  Objectively, he had impaired sensation of 
the feet, which were cold to touch.  There was no evidence of 
foot ulcers, no signs of eythromelagia or dystrophic nails 
and bilateral dorsalis pedis were felt.  The examiner's 
impression was history of frostbite injury to feet and 
causalgia with peripheral neuropathy secondary.  The Veteran 
was advised to use multiple layering as a mechanism to warm 
his feet.

In a June 2005 VA treatment record, physical examination of 
the Veteran's upper and lower extremities was normal.  In a 
July 2005 VA examination, the Veteran reported that he was 
stationed in Korea from approximately February 1962 until 
March 1963.  During the month of January 1963, the Veteran 
reported that it was severely cold.  He was stationed 
approximately 2-4 miles south of the VMC zone.  He spent 30 
of 31 days outdoors in pup tents in this severe cold.  At 
night, the temperature would go as low as 36 below 0 and 
during the day it only warmed up to approximately 16 degrees 
below 0.  He reported that he sought medical treatment for 
frostbite symptoms and was initially treated by medic and 
then doctor on five different occasions during the month of 
January.  He reported that he was treated with some sort of 
warm solution that he would soak his feet in.  He reported 
that his symptoms were continuous and took two months to 
normalize.  He had no other cold-related injuries subsequent 
to service.  

He complained his symptoms had gotten progressively worse 
over the past 3 years.  He had pain all the time, worsened 
with cold weather and at night.  He had an aching pain in the 
feet and lower leg with numbness and a tingling sensation.  
Additionally he had some numbness and tingling in the 
fingers.  He reported lack of positive sensation in the feet 
but not in the hands.  He had occasional swelling in the 
lower extremities and was very sensitive to cold.  He had 
occasional clamminess of the feet and reported he had 
onychomycosis of both toenail.  He had misshapen nails, 
reported no ulcers and had reported breakdown of the skin.  
He felt like the skin had gotten thicker on the soles of his 
feet.  He had no skin cancer of the affected area, but did 
feel like hat had arthritis of the feet.  He always wore 
thick socks (three pair).

Objectively examination of the upper extremities revealed 
hair distribution, good range of motion of the digits, grip 
strength +5/5 (bilateral) and radial and ulnar pulses +2/4 
(bilateral).  Skin temperature was slightly cold and 
monofilament was slightly diminished to the fingertips 
bilaterally.  Examination of the lower extremities revealed 
diminished hair growth in both lower extremities.  Legs and 
feet were pale in color and feet were very cold to touch 
bilaterally.  There were no current ulcers or calyces.  
Pulses appeared to be diminished; posterior tibial was +1/4 
and dorsalis pedis was +2/4 bilaterally.  Nails were 
currently in good condition and there was no noted residual 
scarring or atrophy, skin was dry and there was no pain 
elicited on range of motion.  Sensation to monofilament was 
diminished on the toes, hands and feet but intact elsewhere.  
Previous x-rays of the feet showed a plantar and posterior 
calcaneal spur with minimal degenerative changes in the first 
interphalangeal joint on the left.  The examiner's assessment 
was frost bite injury of the feet and hands in January 1963. 

In a February 2007 VA treatment record, the Veteran continued 
to complain of cold feet and an inability to sleep at night.  
He denied having any ulcers or pain in his feet.  Objective 
examination of his extremities showed no edema with normal 
pedal pulses.  The diagnosis was questionable frost bite.

In an August 2008 VA examination, the Veteran reported 
tingling and numbness of his feet and hands.  He also 
reported feeling of coldness of both feet since he was 
discharged from service.  The Veteran also had a history of 
coronary artery disease (CAD) but he denied angioplasty and 
coronary artery bypass graft.  He was also diagnosed with 
hypercholesterolemia; however, he denied diabetes, 
hypertension, aortic aneurysm, aneurysm of small artery, 
arteriovenous fistula, arteriosclerosis obliterans and 
thromboangiitis obliterans.  He complained of pain of feet 
and legs but did not know if it was claudication or not.  He 
had constant cramp and pain of his feet and legs but denied 
Raynaud's phenomenon, angioneurotic edema and erythromyalgia.  
He also denied varicose veins and postphlebitic syndrome.  He 
also denied any malignant neoplasm of vascular origin.

Objectively there was no peripheral edema or cyanosis.  All 
peripheral pulses were palpable.  He had no carotid bruits or 
raised JVP.  He had no evidence of varicose veins.  His feet 
were cold in comparison to other parts of the body; however, 
he had good capillary refill.  There were no atrophic changes 
of the skin of the legs, hands or feet.  There were no 
ulcerations of his legs, feet and hands or eczematous 
changes.  Both dorsalis pedis arteries were 1+ and both 
radial arteries were 2+.  Lower extremity vascular screening 
study was unremarkable and ABI values were greater than 1 
bilaterally.  The examiner concluded that the Veteran had no 
evidence of peripheral vascular disease on examination.  
Additionally, he had no circulation problem. 

In an October 2008 private treatment record, examination 
showed decreased dorsalis pedis and posterior tibial pulses 
on the right; otherwise pulses were normal.  Extremity 
examination showed no cyanosis or edema with good capillary 
refill.  There were no abnormalities of the skin and 
neurological examination showed no focal findings.

Given its review of the record, the Board finds that service 
connection for residuals of cold injuries to the upper and/or 
lower extremities is not warranted in this case.  In this 
regard, the Board notes that in the August 2008 VA 
examination, the examiner concluded that objective medical 
evidence showed no evidence of peripheral vascular disease or 
circulation problem.  Without evidence of a current 
disability, service connection cannot be awarded.  

The Board is aware that certain VA treatment records, 
including the July 2005 VA examination report, indicate that 
the Veteran had residual disability due to cold injury 
sustained in service.  However, there is no indication that 
the conclusion was reached on a thorough review of the 
evidence of record, including the service treatment records.  
In this regard, although the July 2005 VA examination report 
indicates the claims file was reviewed, the reported findings 
are inconsistent with the service treatment records.  
Specifically, the Veteran reported that he sought and 
received medical treatment for frostbite symptoms on five 
different occasions during the month of January 1963 when 
stationed in Korea.  However, none of the service treatment 
records document such treatment.  To the extent these post 
service VA treatment records, specifically the July 2005 VA 
examination, are offered to support a finding of an 
etiological relationship between the Veteran's period of 
service and any current disability, the probative value of 
these records is limited.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (a bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a health care professional); Black v. Brown, 5 
Vet. App. 177, 180 (1995) (a medical opinion is inadequate 
when it is unsupported by clinical evidence).

The only other evidence of record supporting the Veteran's 
claim is various lay assertions submitted by him and on his 
behalf.  While these lay assertions are certainly competent 
evidence concerning continuity of symptoms capable of lay 
observation, neither the Veteran nor any of these other lay 
witnesses have been shown to possess the requisite medical 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation.  In this case, the 
Veteran and the lay witnesses lack the medical expertise 
regarding cold injury residuals such as knowledge of 
dermatological, neurological, vascular and orthopedic 
pathology associated with chronic cold injury residuals; 
thus, any such lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. at 494-95 (1992).  

A basis for awarding service connection for residuals of cold 
injuries to the upper and/or lower extremities has not been 
established.  The Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
Veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
Veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, this appeal 
is denied.


ORDER

Service connection for residual, cold injury, left lower 
extremity is denied.

Service connection for residual, cold injury, right lower 
extremity is denied.

Service connection for residual, cold injury, left upper 
extremity is denied.

Service connection for residual, cold injury, right upper 
extremity is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


